DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,725,555. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application is either anticipated by or obvious in view of the invention variously stipulated by the claims in U.S. Patent No. 10,725,555 in view Haddick et al (US 2013/0127980).
Claim 1:
	With respect to claim 1 of the instant application, claim 1 of U.S. Patent No. 10,725,555 stipulates the following:
A method of operating a motion-capture system responsive to available system resources, the method including (claim 1, column 13 lines 50-51):
receiving an assessed level of resources available for performing at least one of acquiring an image and analyzing an image, the received level of resources available being assessed by evaluating processing capabilities of components of the motion-capture system (claim 1, column 13 lines 52-56);
receiving an adjusted one or more parameters, wherein the one or more parameters include at least one of a frame size, a frame capture rate (claim 1, column 13 lines 57-60)
capturing, by a camera of the motion-capture system, a sequence of digital image frames to acquire image data for an object of interest (claim 1, column 13 lines 61-63), and
analyzing the image data to detect the object of interest (claim 1, column 13 line 64);
wherein at least one of the capturing or analyzing is performed in compliance with the one or more adjusted parameters (claim 1, column 13 lines 65-67).
U.S. Patent No. 10,725,555 stipulates all the subject matter above but not the following which is taught by Haddick et al (US 2013/0127980):
and a frame resolution (0047 teaches adjustment of video resolution; 0465 teaches adjustment of spatial resolution and frame; 0464 teaches eyepiece adjust video capture parameter such as image (frame) resolution; 0513 teaches alter resolution to improve user’s view or projected content)
U.S. Patent No. 10,725,555 and Haddick et al both in the field of image analysis, especially due to processing capabilities (Haddick et al: 0729) such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent No. 10,725,555 frame buffer (part 350 figure 3) with consideration of one or more adjustment of the frame resolution of Haddick et al such the video frame captured help accommodate for motion such as walking, running, biking and driving to present the video in a manner that make the presentation less distracting as disclosed by Haddick in 0465.

With respect to dependent claims 2-14 of the instant application, dependent claims 2-14 of U.S. Patent No. 10,725,555 stipulate substantially identical additional limitations as define by the corresponding dependent claims in the instant application. 


A non-transitory computer-readable storage medium storing instructions for operating a motion-capture system responsive to available system resources, the instructions which when executed by one or more processors, cause the one or more processors to (claim 15, column 14 lines 47-52): 
receive an assessed level of resources available for performing at least one of acquiring an image and analyzing an image, the received level of resources available being assessed by evaluating processing capabilities of the components (claim 15, column 14 lines 53-56);
receiving an adjusted one or more parameters, wherein the one or more parameters include at least one of a frame size, a frame capture rate (claim 15, column 14 lines 57-60);
acquire, from a sequence of digital image frames captured by a camera of the motion- capture system, image data for an object of interest (claim 15, column 14 lines 61-63), and
analyze the image data to detect the object of interest (claim 15, column 14 lines 64);
wherein at least one of the capturing or analyzing is performed in compliance with the one or more adjusted parameters (claim 15, column 14 lines 65-67).
U.S. Patent No. 10,725,555 stipulates all the subject matter above but not the following which is taught by Haddick et al (US 2013/0127980):
and a frame resolution (0047 teaches adjustment of video resolution; 0465 teaches adjustment of spatial resolution and frame; 0464 teaches eyepiece adjust video capture parameter such as image (frame) resolution; 0513 teaches alter resolution to improve user’s view or projected content)
U.S. Patent No. 10,725,555 and Haddick et al both in the field of image analysis, especially due to processing capabilities (Haddick et al: 0729) such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent No. 10,725,555 frame buffer (part 350 figure 3) with consideration of one or more adjustment of the 

With respect to claim 16 of the instant application, claim 16 of U.S. Patent No. 10,725,555 stipulates the following:
A system for operating a motion-capture system responsive to available resources, the system including (claim 16, column 15 lines 1-2):
one or more cameras (claim 16, column 15 line 3); and
one or more processors coupled with the one or more cameras and a memory storing instructions that when executed by the one or more processors perform a method of (claim 16, column 15 lines 3-6):
receiving an assessed level of resources available for performing at least one of acquiring an image and analyzing an image by evaluating processing capabilities of components in the motion-capture system (claim 16, column 15 lines 7-11);
acquiring, from the sequence of digital image frames captured by a camera of the one or more cameras, image data for an object of interest (claim 16, column 15 lines 12-15), and
analyzing the image data to detect the object of interest (claim 16, column 15 lines 16);
wherein at least one of the capturing or analyzing is performed in compliance with one or more adjusted parameters adjusted in response to the level of the resources assessed (claim 16, column 15 lines 17-19),
wherein the one or more adjusted parameters include a frame size, a frame capture rate (claim 16, column 16 lines 1-3).
U.S. Patent No. 10,725,555 stipulates all the subject matter above but not the following which is taught by Haddick et al (US 2013/0127980):
and a frame resolution (0047 teaches adjustment of video resolution; 0465 teaches adjustment of spatial resolution and frame; 0464 teaches eyepiece adjust video capture parameter such as image (frame) resolution; 0513 teaches alter resolution to improve user’s view or projected content)
U.S. Patent No. 10,725,555 and Haddick et al both in the field of image analysis, especially due to processing capabilities (Haddick et al: 0729) such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent No. 10,725,555 frame buffer (part 350 figure 3) with consideration of one or more adjustment of the frame resolution of Haddick et al such the video frame captured help accommodate for motion such as walking, running, biking and driving to present the video in a manner that make the presentation less distracting as disclosed by Haddick in 0465.

Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,222,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application is either anticipated by or obvious in view of the invention variously stipulated by the claims in U.S. Patent No. 10,222,871 in view of Haddick et al (US 2013/0127980).
	With respect to claim 1 of the instant application, claim 1 of U.S. Patent No. 10,222,871 stipulates the following:
A method of operating a motion-capture system responsive to available system resources, the method including (claim 1, column 13 lines 46-47):
receiving an assessed level of resources available for performing at least one of acquiring an image and analyzing an image, the received level of resources available being assessed by evaluating processing capabilities of components of the motion-capture system (claim 1, column 13 lines 48-52)
receiving an adjusted one or more parameters, wherein the one or more parameters include at least one of a frame size, a frame capture rate (claim 1, column 13 lines 53-56);
capturing, by a camera of the motion-capture system, a sequence of digital image frames to acquire image data for an object of interest (claim 1, column 13 lines 57-59), and
analyzing the image data to detect the object of interest (claim 1, column 13 lines 60);
wherein at least one of the capturing or analyzing is performed in compliance with the one or more adjusted parameters (claim 1, column 13 lines 61-63).
U.S. Patent No. 10,222,871 stipulates all the subject matter above but not the following which is taught by Haddick et al (US 2013/0127980):
and a frame resolution (0047 teaches adjustment of video resolution; 0465 teaches adjustment of spatial resolution and frame; 0464 teaches eyepiece adjust video capture parameter such as image (frame) resolution; 0513 teaches alter resolution to improve user’s view or projected content)
U.S. Patent No. 10,222,871 and Haddick et al both in the field of image analysis, especially due to processing capabilities (Haddick et al: 0729) such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent U.S. Patent No. 10,222,871 frame buffer (part 350 figure 3) with consideration of one or more adjustment of the frame resolution of Haddick et al such the video frame captured help accommodate for motion such as walking, running, biking and driving to present the video in a manner that make the presentation less distracting as disclosed by Haddick in 0465.

With respect to dependent claims 2-14 of the instant application, dependent claims 2-14 of U.S. Patent No. 10,222,871 stipulate substantially identical additional limitations as define by the corresponding dependent claims in the instant application. 

	With respect to claim 15 of the instant application, claim 15 of U.S. Patent No. 10,222,871 stipulates the following:
A non-transitory computer-readable storage medium storing instructions for operating a motion-capture system responsive to available system resources, the instructions which when executed by one or more processors, cause the one or more processors to (claim 15, column 14 lines 45-49): 
receive an assessed level of resources available for performing at least one of acquiring an image and analyzing an image, the received level of resources available being assessed by evaluating processing capabilities of the components (claim 15, column 14 lines 50-54);
receiving an adjusted one or more parameters, wherein the one or more parameters include at least one of a frame size, a frame capture rate (claim 15, column 14 lines 55-58);
acquire, from a sequence of digital image frames captured by a camera of the motion- capture system, image data for an object of interest (claim 15, column 14 lines 59-61), and
analyze the image data to detect the object of interest (claim 15, column 14 lines 62);
wherein at least one of the capturing or analyzing is performed in compliance with the one or more adjusted parameters (claim 15, column 14 lines 63-65).
U.S. Patent No. 10,222,871 stipulates all the subject matter above but not the following which is taught by Haddick et al (US 2013/0127980):
and a frame resolution (0047 teaches adjustment of video resolution; 0465 teaches adjustment of spatial resolution and frame; 0464 teaches eyepiece adjust video capture parameter such as image (frame) resolution; 0513 teaches alter resolution to improve user’s view or projected content)
U.S. Patent No. 10,222,871 and Haddick et al both in the field of image analysis, especially due to processing capabilities (Haddick et al: 0729) such that the combine outcome is predictable. 


	With respect to claim 16 of the instant application, claim 16 of U.S. Patent No. 10,222,871 stipulates the following:
A system for operating a motion-capture system responsive to available resources, the system including (claim 16, column 14 lines 66-67):
one or more cameras (claim 16, column 15 lines 1-3); and
one or more processors coupled with the one or more cameras and a memory storing instructions that when executed by the one or more processors perform a method of (claim 16, column 15 line 4):
receiving an assessed level of resources available for performing at least one of acquiring an image and analyzing an image by evaluating processing capabilities of components in the motion-capture system (claim 16, column 15 lines 5-8);
acquiring, from the sequence of digital image frames captured by a camera of the one or more cameras, image data for an object of interest (claim 16, column 15 lines 11-14), and
analyzing the image data to detect the object of interest (claim 16, column 15 lines 16);
wherein at least one of the capturing or analyzing is performed in compliance with one or more adjusted parameters adjusted in response to the level of the resources assessed (claim 16, column 15 lines 16-18),
wherein the one or more adjusted parameters include a frame size, a frame capture rate (claim 16, column 16 line 9-12).
U.S. Patent No. 10,222,871 stipulates all the subject matter above but not the following which is taught by Haddick et al (US 2013/0127980):
and a frame resolution (0047 teaches adjustment of video resolution; 0465 teaches adjustment of spatial resolution and frame; 0464 teaches eyepiece adjust video capture parameter such as image (frame) resolution; 0513 teaches alter resolution to improve user’s view or projected content)
U.S. Patent No. 10,222,871 and Haddick et al both in the field of image analysis, especially due to processing capabilities (Haddick et al: 0729) such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent U.S. Patent No. 10,222,871 frame buffer (part 350 figure 3) with consideration of one or more adjustment of the frame resolution of Haddick et al such the video frame captured help accommodate for motion such as walking, running, biking and driving to present the video in a manner that make the presentation less distracting as disclosed by Haddick in 0465.

Claims 1-2, 4-10, 12, 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 11-15 of U.S. Patent No. 9,733,715. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application is either anticipated by or obvious in view of the invention variously stipulated by the claims in U.S. Patent No. 9,733,715 in view of Haddick et al (US 2013/0127980).
Claim 1:
With respect to claim 1 of the instant application, claim 1 of U.S. Patent No. 9,733,715 stipulates the following:
A method of operating a motion-capture system responsive to available system resources, the method including (claim 1, column 13 lines 44-46)
receiving an assessed level of resources available for performing at least one of acquiring an image and analyzing an image, the received level of resources available being assessed by evaluating processing capabilities of components of the motion-capture system (claim 1, column 13 lines 47-52);
receiving an adjusted one or more parameters, wherein the one or more parameters include at least one of a frame size, a frame capture rate (claim 1, column 13 lines 53-56);
capturing, by a camera of the motion-capture system, a sequence of digital image frames to acquire image data for an object of interest (claim 1, column 13 lines 57-61), and
analyzing the image data to detect the object of interest (claim 1, column 13 lines 62-63);
wherein at least one of the capturing or analyzing is performed in compliance with the one or more adjusted parameters (claim 2, column 14 lines 4-5).
U.S. Patent No. 9,733,715 stipulates all the subject matter above but not the following which is taught by Haddick et al (US 2013/0127980):
and a frame resolution (0047 teaches adjustment of video resolution; 0465 teaches adjustment of spatial resolution and frame; 0464 teaches eyepiece adjust video capture parameter such as image (frame) resolution; 0513 teaches alter resolution to improve user’s view or projected content)
U.S. Patent No. 9,733,715 and Haddick et al both in the field of image analysis, especially due to processing capabilities (Haddick et al: 0729) such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent No. 9,733,715 frame buffer (part 350 figure 3) with consideration of one or more adjustment of the frame resolution of Haddick et al such the video frame captured help accommodate for motion such as walking, running, biking and driving to present the video in a manner that make the presentation less distracting as disclosed by Haddick in 0465.



With respect to claim 2 of the instant application, claim 2 of U.S. Patent No. 9,733,715 stipulates the following:
The method of claim 1, wherein: analyzing the image data to detect the object of interest is performed compliant with at least one adjusted parameter of the one or more adjusted parameters, wherein the at least one adjusted parameter is an analysis algorithm or an analysis density (claim 2, column 13 line 65 – column 14 line 5).

Claim 4:
With respect to claim 4 of the instant application, claim 10 of U.S. Patent No. 9,733,715 stipulates the following:
The method of claim 1, wherein the assessing a level of resources available includes evaluating a USB bus capacity of a channel that couples a component to a system board of the motion-capture system (claim 10, column 14 lines 34-36).

Claim 5:
With respect to claim 5 of the instant application, claim 11 of U.S. Patent No. 9,733,715 stipulates the following:
The method of claim 1, wherein the processing capabilities of the components include at least a processor speed and a number of processor cores (claim 11, column 14 lines 37-39).

Claim 6:
With respect to claim 6 of the instant application, claim 12 of U.S. Patent No. 9,733,715 stipulates the following:
The method of claim 1, wherein the processing capabilities of the components include at least one of a memory throughput and a bus speed (claim 12, column 14 lines 41-43).

Claim 7:
With respect to claim 7 of the instant application, claim 13 of U.S. Patent No. 9,733,715 stipulates the following:
The method of claim 1, wherein the processing capabilities of the components include at least one of a graphics pipeline architecture, graphics memory availability, and an amount of cache memory (claim 13, column 14 lines 44-47).

Claim 8:
With respect to claim 8 of the instant application, claim 14 of U.S. Patent No. 9,733,715 stipulates the following:
The method of claim 1, further including identifying, via a performance database, adjusted values of parameters for evaluated values of capacity parameters (claim 14, column 14 lines 48-51).

Claim 9:
With respect to claim 9 of the instant application, claim 15 of U.S. Patent No. 9,733,715 stipulates the following:
The method of claim 1, further including repeatedly performing during a motion capture operation of the motion-capture system, assessing the level of the resources available and adjusting the one or more parameters (claim 15, column 14 lines 52-56).

Claim 10:
With respect to claim 10 of the instant application, claim 3 of U.S. Patent No. 9,733,715 stipulates the following:
(claim 3, column 14 lines 6-8).

Claim 12:
With respect to claim 12 of the instant application, claim 4 of U.S. Patent No. 9,733,715 stipulates the following:
The method claim 11, wherein determining a characteristic of the object of interest includes identifying a position or a shape of the object of interest based on the analyzing of the image data (claim 12, column 14 lines 9-11).

Claim 14:
With respect to claim 14 of the instant application, claim 8 of U.S. Patent No. 9,733,715 stipulates the following:
The method of claim 1, wherein the adjusting of the one or more parameters includes at least analyzing a reduced amount of image data per digital image frame (claim 8, column 14 lines 28-30).

Claim 15:
With respect to claim 15 of the instant application, claim 1 of U.S. Patent No. 9,733,715 stipulates the following:
A non-transitory computer-readable storage medium storing instructions for operating a motion-capture system responsive to available system resources, the instructions which when executed by one or more processors, cause the one or more processors to (claim 1, column 13 lines 44-47 teaches the use of system which include memory to storage and processor for processing): 
receive an assessed level of resources available for performing at least one of acquiring an image and analyzing an image, the received level of resources available being assessed by evaluating processing capabilities of the components (claim 1, column 13 lines 47-52)
receiving an adjusted one or more parameters, wherein the one or more parameters include at least one of a frame size, a frame capture rate (claim 1, column 13 lines 53-56);
acquire, from a sequence of digital image frames captured by a camera of the motion- capture system, image data for an object of interest (claim 1, column 13 lines 57-61), and
analyze the image data to detect the object of interest (claim 1, column 13 lines 62-63);
wherein at least one of the capturing or analyzing is performed in compliance with the one or more adjusted parameters (claim 2, column 14 lines 4-5).
U.S. Patent No. 9,733,715 stipulates all the subject matter above but not the following which is taught by Haddick et al (US 2013/0127980):
and a frame resolution (0047 teaches adjustment of video resolution; 0465 teaches adjustment of spatial resolution and frame; 0464 teaches eyepiece adjust video capture parameter such as image (frame) resolution; 0513 teaches alter resolution to improve user’s view or projected content)
U.S. Patent No. 9,733,715 and Haddick et al both in the field of image analysis, especially due to processing capabilities (Haddick et al: 0729) such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent No. 9,733,715 frame buffer (part 350 figure 3) with consideration of one or more adjustment of the frame resolution of Haddick et al such the video frame captured help accommodate for motion such as walking, running, biking and driving to present the video in a manner that make the presentation less distracting as disclosed by Haddick in 0465.
The non-transistory computer readable storage medium defined by the claims of the instant application includes elements that perform substantially identical operations or functions as the method of the claims of the patent. Such non-transistory computer readable storage medium, when executed by a programmable computer would result in that computer being configured in a manner that would correspond to the method defined in the instant claims. Therefore, one of ordinary skill in the art would have found the non-transistory computer readable storage medium defined by the instant claims to have been obvious in view of the method by the patent claims because the use of 

Claim 16:
With respect to claim 16 of the instant application, claim 1 of U.S. Patent No. 9,733,715 stipulates the following:
A system for operating a motion-capture system responsive to available resources, the system including (claim 1, column 13 lines 44-47):
one or more cameras (claim 1, column 13 lines 44-47 include camera); and
one or more processors coupled with the one or more cameras and a memory storing instructions that when executed by the one or more processors perform a method of (claim 1, column 13 lines 44-47 include motion-capture system, camera, image acquisition resources, image analysis resources all includes require memory and processor):
receiving an assessed level of resources available for performing at least one of acquiring an image and analyzing an image by evaluating processing capabilities of components in the motion-capture system (claim 1, column 13 lines 47-52);
acquiring, from the sequence of digital image frames captured by a camera of the one or more cameras, image data for an object of interest (claim 1, column 13 lines 57-61), and
analyzing the image data to detect the object of interest (claim 1, column 13 lines 62-63);
wherein at least one of the capturing or analyzing is performed in compliance with one or more adjusted parameters adjusted in response to the level of the resources assessed (claim 2, column 14 lines 4-5),
wherein the one or more adjusted parameters include a frame size, a frame capture rate (claim 1, column 13 lines 53-56).

U.S. Patent No. 9,733,715 stipulates all the subject matter above but not the following which is taught by Haddick et al (US 2013/0127980):
and a frame resolution (0047 teaches adjustment of video resolution; 0465 teaches adjustment of spatial resolution and frame; 0464 teaches eyepiece adjust video capture parameter such as image (frame) resolution; 0513 teaches alter resolution to improve user’s view or projected content)
U.S. Patent No. 9,733,715 and Haddick et al both in the field of image analysis, especially due to processing capabilities (Haddick et al: 0729) such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify U.S. Patent No. 9,733,715 frame buffer (part 350 figure 3) with consideration of one or more adjustment of the frame resolution of Haddick et al such the video frame captured help accommodate for motion such as walking, running, biking and driving to present the video in a manner that make the presentation less distracting as disclosed by Haddick in 0465.
The system defined by the claims of the instant application includes elements that perform substantially identical operations or functions as the method stored on the computer readable medium of the claims of the patent. Such method instructions, when executed by a programmable computer would result in that computer being configured in a manner that would correspond to the system defined in the instant claims. Therefore, one of ordinary skill in the art would have found the system defined by the instant claims to have been obvious in view of the computer readable medium stipulated by the patent claims because the use of such programming to configure programmable computer is exceedingly common and routine in the art.




Claims 3, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,733,715. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application is either anticipated by or obvious in view of the invention variously stipulated by the claims in U.S. Patent No. 9,733,715 in view of McClure et al (US 2010/0214410).

U.S. Patent No. 9,733,715 stipulates all the subject matter wherein components of the motion capture system include on-board components of a computer about in claim 1, but not the following which is taught by McClure et al (US 2010/0214410):
The method of claim 1, or external components in wired or wireless communication with the computer (0008 teaches higher-end system with cable interconnect (wired) or wireless).
U.S. Patent No. 9,733,715 and McClure et al are both in the field of image analysis, especially with object of interest processing such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify communications (318 figure 3) of U.S. Patent No. 9,733,715 to include wireless components of McClure et al for remote processing of recognizing objects and event of interest to reduce computing power in real time and for preservation of record as disclosed by McClure et al in 0008.

Claim 11:
U.S. Patent No. 9,733,715 stipulates all the subject matter above in claim 1, but not the following which is taught by McClure et al (US 2010/0214410):
The method of claim 1, wherein the analyzing of the image data further includes determining a characteristic of the object of interest (0033 teaches characteristic of the selected object with extract feature about the selected object of interest 100; 0051 teaches characteristic of the object to be positive or negative, true, false or conditional, geometric descriptors such as color, size, clustering and type of motion; 0052 teaches motion characteristic of the object of interest; 0054 teaches components of characteristic such as feature and discriminators for object of interest ).
U.S. Patent No. 9,733,715 and McClure et al are both in the field of image analysis, especially with object of interest processing such that the combine outcome is predictable. 


Claim 13:
U.S. Patent No. 9,733,715 stipulates all the subject matter above in claim 1, but not the following which is taught by McClure et al (US 2010/0214410):
The method of claim 11, wherein determining a characteristic of the object of interest includes identifying an orientation or trajectory (0057 teaches object of interest for position and orientation and lighting; 0093 teaches image of object of interest and orientation during dusk to account of lighting condition; 0064 teaches object of interest character vector (trajectory)).
U.S. Patent No. 9,733,715 and McClure et al are both in the field of image analysis, especially with object of interest processing such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify MOCAP (335 figure 3) of U.S. Patent No. 9,733,715 which include image analysis, object detection and object analysis to consider orientation or trajectory of the object of interest of McClure et al such character vector (trajectory) the end result can be identify, classify or otherwise recognize the object of interest with a level of statistical confidence as disclosed by McClure et al in 0064.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663